                         THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF IOWA
                                WESTERN DIVISION

SCOTTSDALE INSURANCE COMPANY, as
successor in interest to WESTERN HERITAGE
INSURANCE COMPANY,
                                                     Case No.
Plaintiff,

v.

59 POWER SPORTS, INC, JERRY MONIER,
PEGGY MONIER, E.H., a minor, by and
through her parents and guardians Daniel R. Huls
and Jaime L. Huls, DANIEL R. HULS, and
JAIME L. HULS,

Defendants.

                     COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff, Scottsdale Insurance Company (“Scottsdale”), as successor in interest to policies

originally underwritten by Western Heritage Insurance Company, by and through its attorney

Kathleen Reitz of Meagher & GEER, P.L.L.P., brings this Complaint for Declaratory Judgment

against 59 Power Sports, Inc.; Jerry Monier; Peggy Monier; E.H. a minor by and through her parents

and guardians Daniel R. Huls and Jaime L. Huls; Daniel R. Huls; and Jaime Huls and alleges and states

as follows:

                                       INTRODUCTION

        1.     Scottsdale brings this action to obtain a declaratory judgment finding it has no duty to

defend or indemnify 59 Power Sports, Inc., Jerry Monier, and Peggy Monier in connection with a

personal injury lawsuit pending against them in the District Court for Osceola County, Iowa,

encaptioned E.H. v. Monier, et al. (No. LACV020609) (“Underlying Lawsuit”).




                                              Page 1 of 8
25826142.v2
        Case 5:20-cv-04018-LRR-MAR Document 1 Filed 03/16/20 Page 1 of 8
                                    JURISDICTION & VENUE

        2.       Jurisdiction in this matter is based upon diversity of citizenship pursuant to 28 U.S.C.

§ 1332(a)(1).

        3.       Plaintiff, Scottsdale, is a corporation organized under the laws of Ohio, with its

principal place of business in Scottsdale, Arizona.

        4.       Defendant, 59 Power Sports, Inc. (“Power Sports”), is a corporation organized under

the laws of Iowa with its principal place of business in Sibley, Iowa.

        5.       Defendant, Jerry Monier, is resident of Sibley in Osceola County and a citizen of the

State of Iowa.

        6.       Defendant, Peggy Monier, is a resident of Sibley in Osceola County and a citizen of

the State of Iowa.

        7.       Defendant, E.H., a minor, is a resident of Sibley in Osceola County and a citizen of

the State of Iowa. E.H. is named as a potentially interested party by virtue of her status as a plaintiff

in the Underlying Lawsuit

        8.       Defendant, Daniel R. Huls, is a resident of Sibley in Osceola County and a citizen of

the State of Iowa. Mr. Huls is named as a potentially interested party by virtue of his status as a

plaintiff in the Underlying Lawsuit.

        9.       Defendant, Jaime L. Huls, is a resident of Sibley in Osceola, County and a citizen of

the State of Iowa. Ms. Huls is named a potentially interested party by virtue of her status as a plaintiff

in the Underlying Lawsuit.

        10.      Diversity jurisdiction exists because: (a) there is complete diversity of citizenship

between Plaintiff, Scottsdale, on the one hand, and Defendants, Power Sports, Mr. Monier, Mrs.

Monier, E.H., a minor, Mr. Huls, and Mrs. Huls, on the other hand; and (b) the amount in controversy,




                                                Page 2 of 8
25826142.v2
        Case 5:20-cv-04018-LRR-MAR Document 1 Filed 03/16/20 Page 2 of 8
including the potential cost of defending and indemnifying Power Sports, Mr. Monier, and Mrs.

Monier with regard to the Underlying Lawsuit exceeds $75,000.

        11.     Venue is appropriate under 28 U.S.C. § 1391(b)(2), as a substantial part of the events

or omissions giving rise to the Underlying Lawsuit occurred in this District, and the subject policy was

issued and delivered in this District.

        12.     An actual justiciable controversy exists between Scottsdale, on the one hand, and

Power Sports, Mr. Monier, Mrs. Monier, E.H., a minor, Mr. Huls, and Mrs. Huls, on the other hand,

and by the terms and provisions of Rule 57 of the Federal Rules of Civil Procedure and 28 U.S.C. §§

2201 and 2202, this Court is invested with the power to declare the rights and liabilities of the parties

hereto and to grant such relief as it deems necessary and proper.

                                            THE POLICY

        13.     Scottsdale issued to Power Sports a garage policy, No. AGP0860010, for the August

29, 2016 to August 29, 2017 policy period (“Policy”). A true and correct copy of the Policy is attached

hereto as Exhibit A.

        14.     The Policy contains the following relevant insuring agreement in connection with

“bodily injury” claims:

                SECTION II – LIABILITY COVERAGE

                A.        Coverage

                                                  ***

                          2.     “Garage Operations” – Covered “Autos”

                                 We will pay all sums an “insured” legally must pay as damages
                                 because of “bodily injury” . . . to which this insurance applies
                                 caused by an “accident” and resulting from “garage
                                 operations” involving the ownership, maintenance or use of
                                 covered “autos.” . . . .




                                                Page 3 of 8
25826142.v2
        Case 5:20-cv-04018-LRR-MAR Document 1 Filed 03/16/20 Page 3 of 8
        15.    Pursuant to endorsement, the Policy contains the following “Who Is An Insured”

provision:

               1.      Who Is An Insured is replaced by the following:

                       a.     The following are “insureds” for covered “autos”:

                              (1)     You for any covered “auto”.

                                                ***

        16.    The Policy contains a Garage Coverage Master Endorsement (WHI 26-03-7 (07-13)),

which contains the following relevant exclusion:

               YOUTHFUL DRIVER EXCLUSION – DEALERS ONLY

               We will not pay for “bodily injury” . . . while anyone under the age of twenty-
               one (21) is operating a covered “auto” at any time. This exclusion does not
               apply to the persons named in the Schedule of Youthful Drivers or to a
               prospective purchaser while on a test drive accompanied by you or your
               “employee”)

                                      Schedule of Youthful Drivers
                                            Driver’s Name




        17.    The Policy contains the following relevant Definition:

        H.     “Garage operations” means the ownership, maintenance or use of locations
               for garage business …. “Garage operations” includes the ownership,
               maintenance or use of the “autos” indicated in Section I of this coverage form
               as covered “autos”. “Garage operations” also include all operations necessary
               and incidental to a garage business.

               “Insured” means any person or organization qualifying as an insured in the
               Who Is an Insured provision of the applicable coverage. Except with respect
               to the Limit of Insurance, the coverage afforded applies separately to each
               insured who is seeking coverage or against whom a claim or “suit” is brought.




                                             Page 4 of 8
25826142.v2
        Case 5:20-cv-04018-LRR-MAR Document 1 Filed 03/16/20 Page 4 of 8
                                 UNDERLYING COMPLAINT

        18.    The Complaint in the Underlying Lawsuit (“Underlying Complaint”) alleges that on

July 1, 2017, E.H., a minor, was injured when a 2016 Artic Cat Prowler/HDX Recreational Off-

Highway Vehicle (“UTV”) she was driving unexpectedly overturned, causing severe bodily injuries.

A true and correct copy of the Underlying Complaint is attached hereto and incorporated herein as

Exhibit B.

        19.    The Underlying Complaint alleges that Mr. Monier entrusted the use of the UTV to

unlicensed females under the age of 16 years.

        20.    The Underlying Complaint further alleges that the UTV was owned by the defendants,

including Power Sports, Mr. Monier, and Mrs. Monier.

        21.    Count I, entitled “Negligence,” alleges that the defendants, including Power Sports,

Mr. Monier, and Mrs. Monier, negligently entrusted the use and operation of the UTV to female

persons under the age of 16 who did not possess a valid driver’s license and knew, or should have

known, the female persons did not have sufficient experience or skills to operate the UTV safely.

        22.    Count II, entitled “Common Law Negligence,” alleges the defendants, including

Power Sports, Mr. Monier, and Mrs. Monier, are responsible and liable under the common law for

their negligence combined with any negligence of the inexperienced, incompetent, unlicensed and

underage driver(s) of the UTV.

        23.    Count III, entitled “Iowa Code 321.493 Liability for Damages,” alleges the UTV is

considered a motor vehicle pursuant to Iowa law and that the defendants, including Power Sports,

Mr. Monier, and Mrs. Monier, are liable for all damage done by the UTV, including all injuries and

damages suffered by the plaintiffs.

        24.    Count IV, entitled “Iowa Code 321I.19 Negligence,” alleges the defendants, including

Power Sports, Mr. Monier, and Mrs. Monier, consented to inexperienced and unlicensed female


                                                Page 5 of 8
25826142.v2
        Case 5:20-cv-04018-LRR-MAR Document 1 Filed 03/16/20 Page 5 of 8
persons under the age of 16 to use and operate the UTV and that, pursuant to Iowa Code 321I.19,

the defendants are liable for any injuries or damage occasioned by the negligent operation of the UTV.

        25.     Count V, entitled “Iowa Code 321.234A and 321.484 Negligence,” alleges the

defendants, including Power Sports, Mr. Monier, and Mrs. Monier, as manufacturers, distributors,

dealers, or personal owners of the UTV, were required to fulfill certain registration requirements under

Iowa law and to obtain a special registration decal or a special plate.

        26.     Count VI, entitled “Failure to Warn/Inadequate Warning,” alleges the defendants,

including Power Sports, Mr. Monier, and Mrs. Monier, manufactured and supplied the UTV and that

the omission of reasonable instructions or warnings rendered the UTV not reasonably safe.

                            COUNT I – DECLARATORY JUDGMENT
                            NO DUTY TO DEFEND POWER SPORTS

        27.     Scottsdale incorporates by reference paragraphs 1-26 above as if fully stated herein.

        28.     Pursuant to the Policy’s insuring agreement, in order for Power Sports to be afforded

coverage under the Policy, the loss alleged in the Underlying Complaint must arise out of “bodily

injury” caused by an “accident” and resulting from “garage operations” involving the ownership,

maintenance, or use of a covered “auto.”

        29.     Here, the insuring agreement is not satisfied because at the time the injuries to E.H., a

minor, the UTV was not owned or maintained, and was not being used, by Power Sports in connection

with its garage business.

        30.     Even if the Policy’s insuring agreement were satisfied, the Youthful Driver Exclusion

applies since E.H., a minor who was under the age of 21, was operating the UTV at the time of her

injuries.

                         COUNT II – DECLARATORY JUDGMENT
                        NO DUTY TO INDEMNIFY POWER SPORTS

        31.     Scottsdale incorporates by reference Paragraphs 27-30 above as if fully stated herein.


                                                Page 6 of 8
25826142.v2
        Case 5:20-cv-04018-LRR-MAR Document 1 Filed 03/16/20 Page 6 of 8
        32.    Given the failure to satisfy the applicable insuring agreement and the application of

the Youthful Driver Exclusion, Scottsdale has no duty to indemnify Power Sports against any adverse

judgment in the Underlying Lawsuit.

                       COUNT III – DECLARATORY JUDGMENT
                      NO DUTY TO DEFEND MR. & MRS. MONIER

        33.    Scottsdale incorporates by reference paragraphs 1-26 above as if fully stated herein.

        34.    Mr. and Mrs. Monier are not owed a duty to defend because they do not qualify as

insureds under the Policy.

        35.    Even if Mr. and Mrs. Monier qualify as insureds, pursuant to the Policy’s insuring

agreement, in order for Mr. and Mrs. Monier to be afforded coverage under the Policy, the loss alleged

in the Underlying Complaint must arise out of “bodily injury” caused by an “accident” and resulting

from “garage operations” involving the ownership, maintenance, or use of a covered “auto.”

        36.    Here, the insuring agreement is not satisfied because at the time the injuries to E.H., a

minor, the UTV was not owned or maintained, and was not being used, by Mr. and Mrs. Monier in

connection with Power Sports’ garage business.

        37.    Even if Mr. and Mrs. Monier qualify as insureds and the Policy’s insuring agreement

were satisfied, the Youthful Driver Exclusion applies since E.H., a minor who was under the age of

21, was operating the UTV at the time of her injuries.

                       COUNT IV – DECLARATORY JUDGMENT
                    NO DUTY TO INDEMNIFY MR. & MRS. MONIER

        38.    Scottsdale incorporates by reference paragraphs 33-37 above as if fully stated herein.

        39.    Since Mr. and Mrs. Monier do not qualify as insureds under the Policy, the allegations

of the Underlying Lawsuit fail to satisfy the applicable insuring agreement, and the Youthful Driver

Exclusion applies, Scottsdale has no duty to indemnify Mr. and Mrs. Monier against any adverse

judgment in the Underlying Lawsuit.


                                              Page 7 of 8
25826142.v2
        Case 5:20-cv-04018-LRR-MAR Document 1 Filed 03/16/20 Page 7 of 8
        WHEREFORE, Plaintiff, SCOTTSDALE INSURANCE COMPANY, as successor in

interest to policies originally underwritten by WESTERN HERITAGE INSURANCE COMPANY,

respectfully requests this Court declare and adjudge the controversy as follows:

        A.     Scottsdale has no duty to defend Powers Sports in connection with the Underlying

Lawsuit;

        B.     Scottsdale has no duty to defend Mr. Monier in connection with the Underlying

Lawsuit;

        C.     Scottsdale has no duty to defend Mrs. Monier in connection with the Underlying

Lawsuit;

        D.     Scottsdale has no duty to indemnify Power Sports in connection with the Underlying

Lawsuit;

        E.     Scottsdale has no duty to indemnify Mr. Monier in connection with the Underlying

Lawsuit;

        F.     Scottsdale has no duty to indemnify Mrs. Monier in connection with the Underlying

Lawsuit;

        G.     Grant any other relief this Court deems just and equitable under the circumstances,

including the award of costs.


Dated: March 16, 2020                               MEAGHER & GEER, P.L.L.P.


                                                    /s/Kathleen Li Reitz
                                                    Kathleen Li Reitz (AT0012357)
                                                    33 South Sixth Street, Suite 4400
                                                    Minneapolis, Minnesota 55402
                                                    Tel:     (612) 337-9642
                                                    Fax:     (612) 338-8384
                                                    Email: kreitz@meagher.com




                                              Page 8 of 8
25826142.v2
        Case 5:20-cv-04018-LRR-MAR Document 1 Filed 03/16/20 Page 8 of 8
